Citation Nr: 0729506	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for a psychiatric disability from February 7, 1992, through 
May 3, 1992, and from September 23, 2000, through July 12, 
2004.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a gunshot wound to the chest from May 4, 
1992.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A motion to advance this case on the docket due to the 
appellant's advanced age was granted by the Board in July 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The Board notes that when this case was before the Board in 
September 2006, the Board granted an increased rating of 20 
percent for residuals of a gunshot wound to the chest, 
granted an increased rating of 70 percent for psychiatric 
disability from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004, and granted a 
100 percent rating for psychiatric disability from July 13, 
2004.  The Board also denied a rating higher than 30 percent 
for psychiatric disability from November 1, 1992, through 
September 22, 2000.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In an Order dated in June 2007, the Court partially vacated 
the Board's September 2006 decision.  The portions of the 
Board's September 2006 decision that were vacated include 
"that part of the BVA's decision that denied: (1) an 
increased initial rating in excess of 70% for a psychiatric 
disability from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004, and (2) an 
increased initial rating in excess of 20 % for residuals of a 
gunshot wound to the chest from May 4, 1992."  Those issues 
were remanded to the Board for development consistent with 
the Court's Order.  The appeal as to all other issues was 
dismissed by the Court.  Accordingly, the Board's 
jurisdiction on remand is limited to the issues as listed on 
the first page above.


REMAND

For the reasons discussed immediately below, the Board finds 
that it must remand these issues for additional evidentiary 
development. 

The veteran was awarded service connection for post-traumatic 
stress disorder in an October 2003 rating decision, based on 
aggravation of a pre-existing psychiatric disability due to 
VA treatment in March 1990 under 38 U.S.C. § 1151.  
Compensation is thus appropriate to the extent of the 
increase in disability resulting from such treatment.  It 
does not appear that the RO obtained a medical opinion on the 
extent of aggravation prior to establishing the initial 30 
percent ratings.  The Board found in its September 2006 
decision that the medical evidence of record did not 
adequately distinguish between certain service-connected and 
non-service-connected psychiatric symptomatology.  The Board 
therefore resolved this uncertainty in the veteran's favor, 
in accordance with Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

However, in the June 2007 joint motion, the parties 
stipulated that the Board did not adequately address evidence 
prior to the grant of service connection, showing that the 
veteran was considered totally disabled due to psychiatric 
symptomatology.  The Board notes that the veteran was 
considered to be 70 percent disabled due to psychiatric 
symptomatology as early as 1975, well prior to the March 1990 
treatment which forms the basis for service connection.  
Accordingly, the Board believes that a medical opinion is 
necessary to determine the actual attribution of 
symptomatology between the pre-existing psychiatric disorder 
and the service-connected aggravation of that psychiatric 
disorder during the period remaining on appeal.  

With respect to the gunshot wound residuals, in its September 
2006 decision, the Board noted that, given the veteran's 
significant non-service-connected lung disorder, the clear 
evidence attributing his current decrease in lung volume and 
function to his COPD, and the fact that the veteran is unable 
or unwilling to report for another VA examination to 
determine the extent of pulmonary impairment from the 
service-connected disability, any pulmonary impairment from 
the service-connected disability was insufficient to warrant 
an increased rating.  

In the June 2007 joint motion, the parties stipulated that 
remand of this claim was warranted because the Board did not 
ensure that the veteran was provided with an adequate medical 
examination or opinion.  As a determination regarding whether 
the non-service COPD related to emphysema, the service-
connected gunshot wound residuals, or a combination of the 
two, caused the veteran's current decrease in lung volume, 
remand is required for the Board to determine whether a 
medical opinion, as opposed to a medical examination, would 
substantiate appellant's claim for an increased rating.  

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, the Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim].  

The Secretary has a duty to assist claimants, and that duty 
shall include "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to a make a decision on the claim."  38 U.S.C. § 
5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006). 

In this case, the Board finds that there is a reasonable 
possibility that a remand to the RO or the Appeals Management 
Center (AMC) to obtain a medical opinion based on a review of 
the claim file would aid in substantiating both increased 
rating claims.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his psychiatric disability and residuals 
of a gunshot wound to the chest during the 
period of each claim, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, a medical opinion should be 
obtained from a physician with appropriate 
expertise to determine the extent of 
pulmonary impairment from the service-
connected residuals of a gunshot wound to 
the chest, as distinguished from the non-
service-connected COPD and emphysema.  The 
claims folder must be made available to 
and reviewed by the physician.

*	The physician is asked to summarize 
the extent and manifestations of the 
service-connected gunshot wound 
residuals.  

*	The physician is asked to describe 
those current symptoms that are 
specifically attributable to the 
gunshot wound residuals, as opposed 
to those that are attributable to 
non-service-connected pathology.  

*	The physician is asked to state an 
opinion as to whether, and if so to 
what extent, the non-service-
connected COPD (related to 
emphysema), the service-connected 
gunshot wound residuals, or a 
combination of the two, caused the 
current decrease in lung volume.  

4.  A medical opinion also should be 
obtained from a psychiatrist concerning 
the extent of psychiatric impairment 
attributable to aggravation of the 
veteran's pre-existing psychiatric 
disorder by VA treatment in March 1990.  
The claims folder must be made available 
to and reviewed by the physician.

*	The physician is asked to summarize 
the extent and manifestations of 
psychiatric disability present at the 
time of the March 1990 VA treatment 
which resulted in the aggravation of 
that disorder.  The physician is then 
asked to describe, to the extent 
possible, the degree of aggravation 
that can be attributed to the March 
1990 VA treatment.  

*	The physician is asked to describe 
the degree of severity of the 
veteran's psychiatric disability 
before and after the March 1990 VA 
treatment which resulted in 
aggravation of the disability.

*	The physician is asked to describe 
those current symptoms that are 
specifically attributable to the 
March 1990 aggravation, as opposed to 
those that were already present.  

*	Any additional discussion of the 
change in degree and/or 
manifestations of psychiatric 
disability attributable to the March 
1990 VA treatment would be helpful.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

